Filed Under Rule 424(b)(3), Registration Statement No. 333-199914 Pricing Supplement Number 350 Dated Monday, December 15, 2014 (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FVE3 [] 100% 1.800% [] Fixed 3.000% MONTHLY 12/15/2024 01/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
